Citation Nr: 1522981	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-35 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Elizabeth G. Zellner, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  The appellant is the Veteran's surviving spouse.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision (in Virtual VA) of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Specifically, the appellant contends that the Veteran died of glioblastoma multiforme (GBM), which she maintains was caused by his exposure to Agent Orange while serving in Korea.  

38 C.F.R. § 3.307(a)(6)(iv) (2014) provides that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The Veteran's personnel records, including his DA 20 and his DD 214 indicate that he serviced in Korea from October 1969 to November 1970 with the 1st Battalion, 7th Infantry Division.  In an August 2006 statement, the Veteran reported that while stationed in Korea he maintained the weapons in the bunker and also helped maintain the grounds around the bunker located near Camp Keiser.  He further indicated that his platoon would go up to the DMZ where they would walk the woods and field to familiarize themselves with the area.  The Veteran indicated that he was assigned to lead patrols through the fields surrounding Camp Keiser and the DMZ.  
  
VA's Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(o) includes a table of "[t]he units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period" of 38 C.F.R. § 3.307(a)(6)(iv) (2014).  While the unit that the Veteran served in while in Korea (1st Battalion, 7th Infantry Division) is not on the list, the Veteran reported having traveled to the DMZ as part of his duties.  

As such, the Board concludes that a remand is required for additional development.  Specifically, the Joint Services Records Research Center (JSRRC), or other appropriate entity, must be contacted to determine whether it is at least as likely as not that the Veteran served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iv) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Joint Services Records Research Center (JSRRC), or other appropriate entity, to determine whether it is at least as likely as not that the Veteran's duties with the 1st Battalion, 7th Infantry Division included operating in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968 and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv) (2014). 

Please note the Veteran's August 2006 statement, which contains details from the Veteran regarding his in-service duties.  

2.  The RO should make a formal determination of whether the circumstances of the Veteran's service in Korea were such that he served in or near the Korean DMZ in an area in which herbicides are known to have been applied.

3.  After completing the requested actions and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




